EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matt Swietlik on 02/12/2021.

The application has been amended as follows: 

In claim 1, lines 1-7 “An exchangeable open capsule and an apparatus comprising a receptacle for holding the exchangeable open capsule for preparing a predetermined quantity of beverage suitable for consumption using an extractable product comprising an exchangeable open capsule and an apparatus comprising a receptacle for holding the exchangeable open capsule and a fluid dispensing device for supplying an amount of a fluid, under pressure to the exchangeable open capsule” has been deleted and  - -An apparatus for preparing a beverage suitable for consumption using an extractable product, comprising an exchangeable open capsule, a receptacle for holding the exchangeable open capsule and a fluid dispensing device for supplying an amount of fluid under pressure to the exchangeable open capsule- - has been inserted therefore; 

In claim 1, lines 27-28, after the term “that” - -is separate from the circumferential wall and the sheet- - has been deleted;
In claim 1, line 29 after the second instance of “the” - -flexible - - has been inserted; 
In claim 2, lines 1-2, “exchangeable open capsule and” and “comprising a receptacle for holding the exchangeable open capsule” has been deleted;
In claim 3, lines 1-2, “exchangeable open capsule and” and “comprising a receptacle for holding the exchangeable open capsule” has been deleted;
In claim 4, lines 1-2, “exchangeable open capsule and” and “comprising a receptacle for holding the exchangeable open capsule” has been deleted;
In claim 4, line 2 after the term “the” - -flexible- - has been inserted;
In claim 5, line 3, after the term “openings”, - -is- - has been deleted and - -are- - has been inserted therefore;
In claim 5, lines 1-2, “exchangeable open capsule and” and “comprising a receptacle for holding the exchangeable open capsule” has been deleted;
In claim 7, lines 1-2, “exchangeable open capsule and” and “comprising a receptacle for holding the exchangeable open capsule” has been deleted;
In claim 8, lines 1-2, “exchangeable open capsule and” and “comprising a receptacle for holding the exchangeable open capsule” has been deleted;
In claim 10, lines 1-2, “exchangeable open capsule and” and “comprising a receptacle for holding the exchangeable open capsule” has been deleted;

In claim 12, lines 1-2, “exchangeable open capsule and” and “comprising a receptacle for holding the exchangeable open capsule” has been deleted;
In claim 13, lines 1-2, “exchangeable open capsule and” and “comprising a receptacle for holding the exchangeable open capsule” has been deleted;
In claim 14, lines 1-2, “exchangeable open capsule and” and “comprising a receptacle for holding the exchangeable open capsule” has been deleted;
In claim 15, lines 1-2, “exchangeable open capsule and” and “comprising a receptacle for holding the exchangeable open capsule” has been deleted;
In claim 17, lines 1-2, “exchangeable open capsule and” and “comprising a receptacle for holding the exchangeable open capsule” has been deleted;
In claim 18, line 21, after the term “area,” - -wherein a separate member forms- - has been inserted;
In claim 18, line 23 after the term “that” - -is separate from the circumferential wall and the sheet- - has been deleted; 
In claim 18, line 24, after the second instance of the term “the” - - lid- - has been deleted and - - flexible sheet- - has been inserted therefore;
In claim 20, lines 1-2, “exchangeable open capsule and” and “comprising a receptacle for holding the exchangeable open capsule” has been deleted;
In claim 21, lines 1-2, “exchangeable open capsule and” and “comprising a receptacle for holding the exchangeable open capsule” has been deleted;



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Perkovic US 6,869,627, Fond US 5,897,899 and Battelle Memorial Institute FR 2211924 fails to disclose or reasonably teach that a separate member forms an additional substantially annular sealing member that forms the impermeable outer circumferential area of the lid and is attached to the side of the flexible sheet facing the support surface, and the additional substantially annular sealing member extending radially inward from the circumferential wall.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHLEY AXTELL/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792